*165Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Regina M. George appeals the district court’s order granting defendant’s motion to dismiss or for summary judgment in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. George v. Maryland Dep’t of Corr. Ser., No. l:14-cv-02808-WMN, 2015 WL 847416 (D.Md. Feb. 25, 2015). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.